      1:19-cv-03477-JMC              Date Filed 12/14/20   Entry Number 46        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Kevin Gervais Butler,                           )
                                                )       Civil Action No.: 1:19-cv-03477-JMC
                        Plaintiff,              )
                                                )
       v.                                       )             ORDER AND OPINION
                                                )
Federal Express Corporation,                    )
                                                )
                        Defendant.              )
                                                )

       Plaintiff Kevin Gervais Butler (“Plaintiff”), who is proceeding pro se,1 brought this action

against Defendant Federal Express Corporation (“Defendant” or “FedEx”) alleging that FedEx

failed to deliver a custom-made garage door he ordered from China. (ECF No. 1-1 at 6-7.) This

matter is before the court upon review of Plaintiff’s Objections (ECF No. 44) to the Report and

Recommendation issued by the Magistrate Judge on November 9, 2020 (“Report”) (ECF No. 41).

The Report recommended that the court grant Defendant’s Motion for Summary Judgment. (ECF

No. 27.) For the reasons set forth below, the court ACCEPTS the Report and adopts its findings

herein (ECF No. 41), and GRANTS Defendant’s Motion for Summary Judgment (ECF No. 27).




1
 “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).
                                                    1
      1:19-cv-03477-JMC           Date Filed 12/14/20       Entry Number 46         Page 2 of 6




                     I. FACTUAL AND PROCEDURAL BACKGROUND2

        Plaintiff ordered a custom garage door from Alland Building Industry Limited a/k/a

Shenzhen Huajida Technology Company (“Shenzhen”). (ECF No. 41 at 2-3.) In turn, Shenzhen

engaged FedEx to ship the garage door from China to “Kevin” in South Carolina. (Id.) FedEx then

transported the garage door without incident until it arrived at U.S. Customs and Border Protection

(“CBP”). (Id. at 3.) CBP stated it would not release the garage door “into the United States because

of inadequate paperwork.” (Id. (citation omitted).)

        FedEx Customs Trade Specialist Destiny Winkler repeatedly attempted to contact Plaintiff

regarding the hiccup at CBP, “informing him that the shipment could not clear customs without a

Form 5106, requesting he complete a Form 5106, and notifying him of the deadline for doing so.”

(Id.) Winkler sent at least five emails to Plaintiff, and he apparently responded to one. (ECF No.

27-1 at 38-48, 55.) But Plaintiff never provided the form in a timely manner, so FedEx thereafter

transported the garage door back to China, “destroyed the door upon Shenzhen’s written request,”

and gave no refund to Plaintiff. (ECF No. 41 at 4.)

        At the time of the shipment, the FedEx Service Guide International Terms and Conditions

(“FedEx Conditions”) included a Customs Clearance section which provided the following: “We

assume no responsibility for our inability to complete a delivery due to incorrect or missing

documentation, whether or not we attempt to notify the recipient or sender.” (ECF No. 27-1 at 27.)

Likewise, the Liabilities Not Assumed section provided that FedEx “will not be liable for . . . any

loss, damage, . . . [or] nondelivery. . . caused by or resulting in whole or in part from . . . [FedEx’s]




2
 The Report sets forth the relevant facts and legal standards, which this court incorporates herein
without a full recitation.
                                                   2
      1:19-cv-03477-JMC         Date Filed 12/14/20      Entry Number 46         Page 3 of 6




inability or failure to complete a delivery, or a delay to any delivery, due to acts or omissions of

customs or other regulatory agencies.” (Id. at 30-31.)

       Plaintiff thereafter filed the instant action in state court claiming he was owed a refund for

FedEx’s failure to deliver the garage door. (See ECF No. 1-1.) Plaintiff brought his claims under

the Montreal Convention for the Unification of Certain Rules for International Carriage by Air,

May 28, 1999, S. Treaty Doc. No. 106-45, 2242 U.N.T.S. 309, 1999 WL 33292734 (“Montreal

Convention”). FedEx subsequently removed the case to federal court and filed the instant Motion

for Summary Judgment. (See ECF Nos. 1, 27.)

        The Magistrate Judge issued the Report on November 9, 2020, suggesting Defendant’s

Motion for Summary Judgment be granted. (ECF No. 41.) Specifically, the Magistrate Judge

explained that, under the Montreal Convention, the cosignor or shipper is responsible for providing

the correct paperwork, “including required customs documentation, before the cargo can be

delivered to the consignee or recipient[.]” (ECF No. 41 at 9.) The Magistrate Judge relied on a

substantially similar case, BDM, LLC v. Fed. Exp. Corp., C/A No. C05-1347-MJB, 2006 WL

889788 (W.D. Wash. Mar. 31, 2006) to conclude FedEx was not required to ensure all customs

documents were correct and thus was not liable. (ECF No. 41 at 9-10.) The Magistrate Judge

further observed that the FedEx Conditions also provided relief to Defendant, including the

Customs Clearance and Liabilities Not Assumed sections. (Id. at 10-11.) At bottom, the Magistrate

Judge found FedEx was not liable because “(1) Defendant contacted Plaintiff multiple times

regarding the needed customs paperwork, (2) Plaintiff failed to timely submit the needed

paperwork, and, (3) because the loss resulted from the acts and omissions of CBP, Plaintiff, and

the shipper, which bears the duty to provide the necessary paperwork under the parties’ contract

and the Montreal Convention, Defendant assumed no liability for the shipment.” (Id. at 11.)



                                                 3
      1:19-cv-03477-JMC          Date Filed 12/14/20       Entry Number 46        Page 4 of 6




                                        II. JURISDICTION

       This court has jurisdiction over Plaintiff’s claims via 28 U.S.C. § 1441 because the claims

arise under an international treaty. See Knowlton v. Am. Airlines, Inc., No. CIV.A. RDB-06-854,

2007 WL 273794, at *5 (D. Md. Jan. 31, 2007).

                                 III. STANDARD OF REVIEW

   A. Report and Recommendation

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are not

specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

       The court is charged with making the final determination of the pending matter as the

Magistrate Judge’s recommendation carries no presumptive weight. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). As such, the court reviews de novo those portions of the Report to which

specific objections are made. See 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).Yet

when no party offers timely, specific objections, the court “need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record . . . to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)



                                                  4
      1:19-cv-03477-JMC           Date Filed 12/14/20      Entry Number 46         Page 5 of 6




(quoting FED. R. CIV. P. 72 advisory committee’s note); see Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983) (stating the court is not required to explain the Report’s adoption if no party offers

specific objections).

   B. Motion for Summary Judgment

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set

forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).

          When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under governable law will properly preclude the entry of

summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists, the

non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.” Id.

at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable

jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

                                          IV. DISCUSSION

          Plaintiff does not lodge any specific objection to the Magistrate Judge’s findings. (See ECF

No. 44.) Instead, Plaintiff rehashes his contentions that FedEx never delivered his garage door.

(Id.) He also offers a new argument that he was unaware of the U.S. Custom’s requirement of a



                                                   5
      1:19-cv-03477-JMC         Date Filed 12/14/20      Entry Number 46        Page 6 of 6




Form 5106.3 (Id.) Defendant counters that, even assuming Plaintiff’s new contention is properly

raised for the first time in his Objections, it remained Plaintiff’s duty “to provide correct and

complete customs paperwork and not FedEx as the carrier.” (ECF No. 45 at 2.)

       Here, even assuming Plaintiff’s new argument is properly before the court, his contention

is without merit. Under the Montreal Convention and FedEx Conditions, it is clear FedEx had no

duty to ensure customs’ paperwork was properly completed. Indeed, Plaintiff has submitted no

evidence to dispute these facts. (See ECF No. 41 at 3 n.3.) Otherwise, no party has brought specific

objections to the Report and the court finds no clear error on the face of the record. Accordingly,

the court accepts the Report and grants Defendant’s Motion for Summary Judgment.

                                       V. CONCLUSION

       For the reasons discussed above, the court ACCEPTS the Report and Recommendation of

the Magistrate Judge and adopts the findings herein (ECF No. 41), and GRANTS Defendant’s

Motion for Summary Judgment (ECF No. 27).

IT IS SO ORDERED.




                                                               United States District Judge
December 14, 2020
Columbia, South Carolina




3
 Plaintiff specifically states “I am in argument with FedEx as to what a 5106 is. I have attempted
several times to get an explanation and no response.” (ECF No. 44.)
                                                 6
